United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2408
                                    ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Glenn H. Harlow,                      *
                                      * [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                              Submitted: September 22, 2009
                                 Filed: September 25, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Glenn H. Harlow pleaded guilty to possessing a semi-automatic handgun and
ammunition, having previously been convicted of three violent felonies, in violation
of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), (e)(2)(B). Additionally, Harlow pleaded
guilty to failing to appear at a March 13, 2006 sentencing hearing, in violation of 18
U.S.C. § 3146. At sentencing, Harlow admitted one of his predicate felonies under
the Armed Career Criminal Act (ACCA) 18 U.S.C. § 924(e), was possession of a
short-barreled rifle in violation of Mo. Rev. Stat. § 571.020.1(5). The district court1

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
applied ACCA and imposed a 188-month sentence. On appeal, Harlow argues the
district court erred in concluding his conviction for possession of a short-barreled rifle
was a violent felony. We affirm.

      As a preliminary matter, Harlow's objection at sentencing to the application of
ACCA was based on an amendment to Application Note 3 of U.S. Sentencing
Guidelines § 4B1.1, and not the district court's conclusion his conviction for
possession of a short-barreled rifle was a violent felony. Accordingly, we review
Harlow's arguments on appeal for plain error. See United States v. Pirani, 406 F.3d
543, 549 (8th Cir. 2005) (en banc).

       Our court recently held possession of a sawed-off shotgun qualifies as a violent
felony under ACCA. United States v. Vincent, No. 07-1397, 2009 WL 2476670, at
*6 (8th. Cir. Aug. 14, 2009). Accordingly, the district court did not err in concluding
possession of a short-barreled rifle is an ACCA-qualifying felony. The judgment of
the district court is affirmed.
                          ______________________________




                                           -2-